DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 16/704,144 filed on 12/05/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection to Drawings
            The drawings are objected to under 37 CFR 1.84(o) because Figs. 6A, 7-8 and 15 lacks descriptive labels in the drawings as described in the specification.  One of ordinary skill in the art is not enabled to interpret the drawings without referring to the disclosure.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Morawek (US 2010/0259249).

Regarding claim 1, Morawek teaches: 
A system for determining at least one of a rotational position and a speed of a mechanically commutated direct current electric motor of a power actuator unit of a vehicle (Title: device for determining the position of mobile closing part of a vehicle; [0021]-[0022]), comprising: 
a motor current sensing circuit for sensing a motor current ([0024]: measuring shunt 2 and [0030]: current sensor 11 picks up the motor current signal form the measuring shunt 2) comprising a plurality of ripples due to commutation of the mechanically commutated direct ([0026]: ripple of the motor current) and outputting a motor current signal (output of the motor is a motor current signal); and 
a controller in communication with the motor current sensing circuit (Fig. 1 shows reference 10 as a controller and in communication with the measuring shunt 2), the controller configured to: 
receive the motor current signal comprising a plurality of ripple peaks ([0027]: the position counter 7, part of controller 10, provided for counting the ripple of the motor current, thus receives ripple peaks, ripples constitute spikes thus peaks), 
determine whether the plurality of ripple peaks are valid ([0025]-[0027]: since the output of the measuring shunt 2 is connected to the differential amplifier 3, then low-pass filtered in a low-pass filter 4 and then converted in an analog-digital converter 5 into a digital signal then fed to a filter 6 before being fed to the position counter 7, then the ripple peaks are valid since they go through comparisons),
 count the plurality of ripple peaks determined to be valid ([0027]: position counter 7 provided for counting the ripple of the motor current), and 
determine at least one of the rotational position and the speed of the electric motor based on a quantity of the plurality of ripple peaks determined to be valid ([0014], [0027]: motor rotational speed estimator; [0030]-[0033]: output signal of the filter 6 fed to the position counter 7, by means of which an accurate ripple count is carried out. This count represents an accurate description of the current position of the mobile closing part).  

Regarding claim 8, Morawek teaches the system as set forth in claim 1, wherein the controller includes a digital bandpass filter unit for isolating the plurality of ripple peaks, the digital bandpass filter unit operable at a bandpass sampling frequency and having a plurality of fixed coefficients and a 0004]: ripple being removed by bandpass filtering, sample by analog/digital converter and subjected to digital filtering. As the ripple frequency is determined by the motor rotational speed and this may vary widely the center frequency of the bandpass filter used has to be correspondingly adjusted; [0005], [0013], [0015]).  

Regarding claim 9, Morawek teaches the system as set forth in claim 8, wherein the controller includes a motor model unit to generate an estimated motor speed using the motor current signal, wherein the variable center frequency being varied by adjusting the bandpass sampling frequency is in relation to the estimated motor speed ([0013]: the rotational speed of the motor can be estimated by using a motor model, [0015]).  

Regarding claim 10, Morawek teaches the system as set forth in claim 9, wherein the controller further includes a direct current removal digital filter unit for removing a direct current portion of the motor current signal and extracting an alternating current motor current signal using the direct current removal digital filter unit, wherein the digital bandpass filter unit is configured to receive the alternating current motor current signal ([0004]: ripple being removed by bandpass filtering; to achieve this, the currnet rapidly sampled by an analog/digital converter, thus extracting an ac current using dc removal digital filter).  

Regarding claim 13, Morawek teaches a method for determining at least one of a motor rotational position and a motor speed of a mechanically commutated direct current electric motor from a plurality of ripple peaks of a motor current signal due to commutation of the mechanically Title: device for determining the position of mobile closing part of a vehicle; [0021]-[0022]), the method comprising the steps of: 
detecting the plurality of ripple peaks in the motor current signal ([0024]: measuring shunt 2 and [0030]: current sensor 11 picks up the motor current signal form the measuring shunt 2; [0027]); 
determining whether each of the plurality of ripple peaks is a valid ([0025]-[0027]: since the output of the measuring shunt 2 is connected to the differential amplifier 3, then low-pass filtered in a low-pass filter 4 and then converted in an analog-digital converter 5 into a digital signal then fed to a filter 6 before being fed to the position counter 7, then the ripple peaks are valid since they go through comparisons); 
counting the plurality of ripple peaks determined to be valid ([0027]: position counter 7 provided for counting the ripple of the motor current); and 
determining at least one of a motor rotational position and a motor speed of the electric motor based on a quantity of the plurality of ripple peaks determined to be valid ([0014], [0027]: motor rotational speed estimator; [0030]-[0033]: output signal of the filter 6 fed to the position counter 7, by means of which an accurate ripple count is carried out. This count represents an accurate description of the current position of the mobile closing part).  

Regarding claim 14, Morawek teaches the method as set forth in claim 13, further comprising the steps of: 
sampling the motor current at a sampling frequency ([0004]); 
using a motor model to estimate the motor speed using the motor current ([0010], [0013]); and 
varying the sampling frequency in proportional to the motor speed ([0004]).  

Regarding claim 15, Morawek teaches the method as set forth in claim 14, further comprising the step of applying a filter to the motor current signal, the filter having a filter response modified in response to varying the sampling frequency ([0004]).
  
Regarding claim 16, Morawek teaches the method wherein the filter is a digital bandpass filter, and further comprising the step of using a digital moving average filter upstream the digital bandpass filter to extract a direct current component of the motor current signal before the step of applying the filter ([0004]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morawek (US 2010/0259249) in view of Kurimoto (US 2007/0273363).

Regarding claim 2, Morawek doesn’t explicitly teach, wherein each of the plurality of ripple peaks are determined by the controller to be valid if an amplitude of each of the plurality of ripple peaks is below a predetermined steady state threshold.  
However, Kurimoto teaches in Fig. 6, Step S31-S32, and [0044]-[0047], where a minimum value is detected.


Regarding claim 3, Morawek doesn’t explicitly teach, wherein the controller is configured to analyze the motor current signal comprising a plurality of ripple peaks for a predetermined period of time, and determine a maxima within the predetermined period of time, wherein the maxima is a ripple peak determined by the controller to be valid.  
However, Kurimoto teaches wherein the controller is configured to analyze the motor current signal comprising a plurality of ripple peaks for a predetermined period of time ([0044]: the peak detecting portion 51 detects the minimum value and at the same time detects the cycle of the minimum value, and sets the ripple-detecting signal to a high level for a certain period of time), and determine a maxima within the predetermined period of time, wherein the maxima is a ripple peak determined by the controller to be valid ([0044]: the peak detecting portion detects a peak digital signal, the minimum value. The ripple-detecting portion 52 sets the ripple-detecting signal to a high level for a certain period of time; thus maxima because it is a peak digital signal, within a predetermined period of time, and is valid since it’s the minimum value, i.e. below the threshold).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the analyzing of the motor signal for a predetermined period of time, determine a maxima, and determine the maxima to be valid of Kurimoto into the device of Morawek in order to prevent erroneous detection of the ripples and provide a ripple 

Regarding claim 4, Morawek doesn’t explicitly teach, wherein the controller is further configured to calculate a ripple period based on the speed of the electric motor, wherein a first ripple peak determined by the controller to be valid within the ripple period is counted and subsequent ripple peaks within the ripple period are not counted.  
However, Kurimoto teaches wherein the controller is further configured to calculate a ripple period based on the speed of the electric motor (Fig. 7 shows calculating a ripple period while the motor is running, thus based on the speed of the motor), wherein a first ripple peak determined by the controller to be valid within the ripple period is counted and subsequent ripple peaks within the ripple period are not counted ([0047]: Tcn is set to be the ripple cycle T1 that corresponds to the cycle of the ripple one before. The previous cycle T1 then is set to the cycle T2 that corresponds to the cycle two ripples before).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculation of a ripple period based on the speed of motor and determine a first ripple peak to be valid within the ripple period is counted and subsequent ripple peaks within the ripple not counted of Kurimoto into the device of Morawek in order to prevent erroneous detection of the ripples and provide a ripple detection device to surely detect ripple condition which is useful for detecting a rotational state of a drive shaft of a motor (see Kurimoto para 0002).

Regarding claim 11, Morawek doesn’t explicitly teach, wherein the controller includes a peak detection unit for:

computing a nearest point mean of a predetermined quantity of the plurality of peak detector samples before and after each of the plurality of possible peaks; 
comparing a magnitude of each of the plurality of possible peaks to the nearest point mean using the peak detection unit; and 
determining that each of the plurality of possible peaks of the bandpass filtered current signal are the plurality of peaks in response to a difference in magnitude of each of the plurality of possible peaks compared to the nearest point mean exceeding a predetermined peak determination threshold using the peak detection unit.  
However, Kurimoto teaches wherein the controller includes a peak detection unit ([0033]: peak detecting portion 51) for:
analyzing each of a plurality of possible peaks of a plurality of peak detector samples of the bandpass filtered current signal within a time window of a predetermined peak detection ([0044]: the filter 30 removes high frequency then peak detecting detects a peak digital signal…for a certain period of time);  31Atty Ref. No. 028925-00728/711546US 
computing a nearest point mean of a predetermined quantity of the plurality of peak detector samples before and after each of the plurality of possible peaks ([0044]); 
comparing a magnitude of each of the plurality of possible peaks to the nearest point mean using the peak detection unit ([0044]); and 
determining that each of the plurality of possible peaks of the bandpass filtered current signal are the plurality of peaks in response to a difference in magnitude of each of the plurality of possible peaks compared to the nearest point mean exceeding a predetermined peak determination threshold using the peak detection unit ([0044]).  


Regarding claim 12, Morawek doesn’t explicitly teach wherein said controller is further configured to: calculate a ripple period having a plurality of ripple period samples based on the estimated motor speed of the electric motor, apply a time filter to ignore a predetermined quantity of ripple period samples after one of the plurality of peaks is detected by said peak detection unit using said peak counting unit, and remove the time filter after the predetermined quantity of ripple period samples have been ignored to continue to count the plurality of peaks using said peak counting unit.  
	However, Kurimoto teaches wherein said controller is further configured to: calculate a ripple period having a plurality of ripple period samples based on the estimated motor speed of the electric motor, apply a time filter to ignore a predetermined quantity of ripple period samples after one of the plurality of peaks is detected by said peak detection unit using said peak counting unit, and remove the time filter after the predetermined quantity of ripple period samples have been ignored to continue to count the plurality of peaks using said peak counting unit ([0046]-[0047]).

Regarding claim 17, Morawek doesn’t explicitly teach further comprising the steps of; 
calculating a mean value of each of the plurality of ripple peaks over a period; and 
determining if at least one peak ripple peak is above by a predetermined amount of the mean value; and 

However, Kurimoto teaches further comprising the steps of; 
calculating a mean value of each of the plurality of ripple peaks over a period; and 
determining if at least one peak ripple peak is above by a predetermined amount of the mean value; and 
validating the at least one peak ripple peak in response to determining if at least one peak is above by the predetermined amount of the mean value over a predetermined period of time (0044]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a peak detection of Kurimoto into the device of Morawek in order to prevent erroneous detection of the ripples and provide a ripple detection device to surely detect ripple condition which is useful for detecting a rotational state of a drive shaft of a motor (see Kurimoto para 0002).

Regarding claim 20, Morawek teaches a detection system for determining at least one of a motor rotational position and a motor speed of a mechanically commutated direct current electric motor from a plurality of ripple peaks of a motor current signal due to 34Atty Ref. No. 028925-00728/711546US commutation of the mechanically commutated direct current electric motor (Title: device for determining the position of mobile closing part of a vehicle; [0021]-[0022]), the detection system comprising a voltage and current variable sampling unit for sampling the motor current signal having a plurality of ripple peaks as a function of a motor speed ([0004]: sampling frequency), a speed estimator unit for generating an estimated motor speed based on a model of the motor ([0013] and motor rotational speed estimator 8), a sampling frequency computation unit for determining a sampling rate of the motor current signal as a function of 0004]: analog/digital converter), a frequency domain filter for isolating the ripple peaks in the motor current signal (filter 30),
 Morawek doesn’t explicitly teach a peak validator unit for at least one of validating the ripple peaks in the motor current signal before counting the ripple peaks in the motor current signal and for invalidating a validated ripple peak before counting the ripple peaks in the motor current signal, 
a peak detector unit for time filtering the filtered motor signal current for detecting the ripple peak, and a counter unit for counting the validated ripple peaks outputted from the peak detector unit.
	However, Kurimoto teaches a peak validator unit for at least one of validating the ripple peaks in the motor current signal before counting the ripple peaks in the motor current signal and for invalidating a validated ripple peak before counting the ripple peaks in the motor current signal ([0033]: detector 50), 
a peak detector unit for time filtering the filtered motor signal current for detecting the ripple peak, and a counter unit for counting the validated ripple peaks outputted from the peak detector unit ([0033]: peak detecting portion 51).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a peak detection of Kurimoto into the device of Morawek in order to prevent erroneous detection of the ripples and provide a ripple detection device to surely detect ripple condition which is useful for detecting a rotational state of a drive shaft of a motor (see Kurimoto para 0002).

Allowable Subject Matter
Claims 5-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        5/22/21
/KAWING CHAN/Primary Examiner, Art Unit 2846